DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the bottomhole assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 depends from this claim, and is considered to be equally indefinite at this time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 7-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20130068525 to DiGiovanni.
Regarding claim 1, DiGiovanni discloses an instrumented cutter, comprising: a polycrystalline diamond table 130 (figs. 1A-1C; paragraph 0024); a substrate 120 bonded to the polycrystalline diamond table; a sensor 105, for monitoring the condition of the polycrystalline compact diamond table, embedded in the substrate (at least paragraphs 0032 and 0037 state that the sensor can be in the substrate, rather than the table as shown in the drawings); a wireless transmitter embedded in the substrate and attached to the sensor (paragraph 0067); and a power supply embedded in the substrate to provide power to the sensor, and power to the wireless transmitter (paragraph 0033).
Regarding claim 3, the instrumented cutter of claim 1, wherein the sensor measures a physical property chosen from the group consisting of a strain (paragraph 0033), an acceleration (0035), a motion such as a vibration (0040), an image (0034), an electrical resistance (0037-0038), an electrical capacitance (0037), and a magnetic field (0014).
Regarding claim 7, the instrumented cutter of claim 1, wherein the sensor is at least one ultrasonic transducer for measuring the wear of the polycrystalline diamond table, by exciting the polycrystalline diamond table with an ultrasonic pulse and recording the ultrasonic vibration of the polycrystalline diamond table (paragraphs 0005, 0034, and 0040).
Regarding claim 8, as best understood with respect to the 112 rejection above, the instrumented cutter of claim 1, wherein the wireless transmitter transmits at least a datum from the sensor to a wireless receiver mounted at a location selected from a group consisting of a drill bit (paragraph 0067).
Regarding claim 9, the transmitter and receiver can at least be ultrasonic devices, since the sensor includes the transmitter and receiver (paragraphs 0034 and 0067).
Regarding claims 10 and 11, the power supply can be an energy harvesting device such as a piezoelectric device (paragraph 0033).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiGiovanni in view of US 20090234584 to Casey et al.
DiGiovanni teaches the cutter from claim 1 above, but does not specifically teach that it comprises a non-transient computer memory module to record at least one datum from the sensor and powered by the power supply.
Casey teaches sensors used in the borehole similar to that of DiGiovanni, wherein it is further taught that a non-transient computer memory module to record at least one datum from the sensor (paragraph 0008).  It would have been obvious to one of ordinary skill in the art, having the teachings of DiGiovanni and Casey before him prior to the effective filing date of the claimed invention, to modify the cutter taught by DiGiovanni to include the memory of Casey, in order to obtain the predictable result of recording the data from the sensor, as taught by Casey.  The power supply already taught in DiGiovanni would obviously provide power to the memory.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiGiovanni.
DiGiovanni teaches the sensor that measure the properties as seen in claim 3 above, wherein it is further taught that the sensor can measure changes in a property such as temperature (paragraph 0042).  It would have been obvious to one of ordinary skill in the art, having the teachings of DiGiovanni before him prior to the effective filing date of the claimed invention, that the sensor would be capable of measuring the changes in the other physical properties that it measures since it can measure the change in one specific physical property already.
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160076355 teaches the sensors only in the diamond table, not the substrate (fig. 2).  US 8695729 teaches the sensors 217 in the substrate 211, but does not have a power supply or wireless transmitter in the substrate (fig. 5D).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674